858 A.2d 1157 (2004)
COMMONWEALTH of Pennsylvania, Respondent
v.
Joyce SCHOFIELD, Petitioner.
Supreme Court of Pennsylvania.
August 24, 2004.

ORDER
PER CURIAM.
AND NOW, this 24th day of August, 2004, the Petition for Allowance of Appeal is GRANTED. The Prothonotary is ordered to consolidate this case and 182 EAL 2004, and the parties are directed to brief the following issue:
Should this Court reconsider its decisions in Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (1998), and Commonwealth v. Butler, 571 Pa. 441, 812 A.2d 631 (2002), so as to allow discretion in the intermediate appellate courts to review an issue that was not raised in a timely statement of matters complained of on appeal under Pa.R.A.P. 1925(b); if so, what standards should be imposed to guide such discretion?